Name: 2005/733/EC: Commission Decision of 19 October 2005 concerning certain protection measures in relation to a suspicion of highly pathogenic avian influenza in Turkey and repealing Decision 2005/705/EC (notified under document number C(2005) 4135) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  trade policy;  agricultural activity;  Europe;  animal product;  foodstuff
 Date Published: 2006-12-12; 2005-10-20

 20.10.2005 EN Official Journal of the European Union L 274/102 COMMISSION DECISION of 19 October 2005 concerning certain protection measures in relation to a suspicion of highly pathogenic avian influenza in Turkey and repealing Decision 2005/705/EC (notified under document number C(2005) 4135) (Text with EEA relevance) (2005/733/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular Article 18(1) and (6) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (2), and in particular Article 22(1), (5) and (6) thereof, Whereas: (1) On 9 October 2005 Turkey has notified to the Commission an outbreak of avian influenza in a poultry farm in the western parts of Anatolia. In order to reduce the risk of disease introduction into the Community, Commission Decision 2005/705/EC of 10 October 2005 concerning certain protection measures in relation to a suspicion of highly pathogenic avian influenza in Turkey (3) was adopted as an immediate measure to suspend imports of birds other than poultry and untreated feathers from Turkey. (2) Turkey is included in the list in the Annex to Commission Decision 94/85/EC of 16 February 1994 drawing up a list of third countries from which the Member States authorise imports of fresh poultry meat (4). Commission Decision 2003/812/EC of 17 November 2003 drawing up lists of third countries from which Member States are to authorise imports of certain products for human consumption subject to Council Directive 92/118/EEC (5) refers to the aforementioned list. (3) Commission Decision 2000/666/EC of 16 October 2000 laying down the animal health requirements and the veterinary certification for the import of birds, other than poultry and the conditions for quarantine (6) provides that Member States are to authorise the import of birds from the third countries listed as members of the World Organisation for Animal Health (OIE). Turkey is a member of the OIE and accordingly Member States are to accept imports of birds, other than poultry, from Turkey under that Decision. (4) Under Regulation (EC) No 1774/2002 of the European Parliament and of the Council of 3 October 2002 laying down health rules concerning animal by-products not intended for human consumption (7), the importation of a range of animal by-products, such as gelatine for technical use, materials for pharmaceutical use and others, originating in Turkey, is authorised, because these products are considered safe due to the specific conditions of production, processing and utilisation that effectively inactivate possible pathogens or prevent contact to susceptible animals. (5) In accordance with Commission Decision 2005/432/EC of 3 June 2005 laying down the animal and public health conditions and model certificates for imports of meat products for human consumption from third countries and repealing Decisions 97/41/EC, 97/221/EC and 97/222/EC (8), importation from Turkey is authorised for those products which have undergone a heat treatment which ensures a minimum temperature of 70 °C throughout the products. (6) The Turkish authorities have sent further information on the disease situation to the Commission which justify a complete suspension of all imports of live poultry and birds and their products, while at the same time this information allows now to establish the conditions under which safe products of avian origin may be imported. (7) However, taking into account the risk formed by these products, the importation of certain animal by-products, including treated feathers and parts of feathers, treated game trophies and poultrymeat products heat-treated to a minimum temperature of 70 °C can continue to be authorised, as the treatment inactivates the specific pathogen. (8) It is also appropriate to continue to allow imports of pasteurised egg products for human consumption complying with the microbiological criteria laid down in Commission Decision 97/38/EC of 18 December 1996 setting specific public health requirements for imports of egg products for human consumption (9). (9) Certain products derived from poultry slaughtered before 1 September 2005 should also continue to be authorised, taking into account the incubation period of the disease. (10) Furthermore, specimens collected from any type of birds which are safely packaged and sent directly under the responsibility of the Turkish competent authority to an approved laboratory in a Member State for laboratory diagnosis, including the tests in accordance with the Manual of Diagnostic Tests and Vaccines for Terrestrial Animals of the World Organisation for Animal Health (OIE), should be authorised. (11) Decision 2005/705/EC should be repealed and replaced by this Decision. (12) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Member States shall suspend the importation from Turkey of: 1. live poultry, ratites, farmed fathered game, wild game birds and live birds other than poultry as defined in Article 1, third indent, of Decision 2000/666/EC, including birds accompanying their owners (pet birds); and 2. products derived from the avian species referred to in paragraph 1. Article 2 1. By way of derogation from Article 1(2), Member States shall authorise imports of the following products: (a) meat products consisting of, or containing meat of poultry, ratites, farmed and wild feathered game, when the meat of these species has undergone one of the specific treatments referred to under points B, C or D in Part 4 of Annex II to Decision 2005/432/EC; (b) feathers and parts of feathers that are, following the treatment described in point 55 of Annex I to Regulation (EC) No 1774/2002, no longer considered unprocessed; (c) specimens collected from any type of birds which are safely packaged and sent directly under the responsibility of the Turkish competent authorities to an approved laboratory in a Member State for laboratory diagnosis. 2. By way of derogation from Article 1(2), Member States shall authorise imports of products complying with the conditions set up in Chapters II (C), III (C), IV (B), VI (C) and X (B) of Annex VII, and Chapters II (C), VII (B) (5) and X of Annex VIII to Regulation (EC) No 1774/2002. 3. By way of derogation from the prohibition in Article 1(2), Member States shall authorise imports of pasteurised egg products for human consumption in compliance with the requirements of Decision 97/38/EC. Article 3 1. Member States shall ensure that when imported from Turkey, consignments of processed feathers or parts of feathers are accompanied by a commercial document stating the treatment required in Article 2(1)(b). 2. Paragraph 1 shall not apply to processed decorative feathers, processed feathers carried by travellers for their private use or consignments of processed feathers sent to private individuals for non industrial purposes. 3. Member States shall ensure that in the veterinary certificates or commercial documents accompanying consignments of products mentioned in Article 2 the following words shall be included: Product of avian origin in accordance with Article 2 of Commission Decision 2005/733/EC. Article 4 Member States shall amend the measures they apply to imports so as to bring them into compliance with this Decision and they shall give immediate appropriate publicity to the measures adopted. They shall immediately inform the Commission thereof. Article 5 Decision 2005/705/EC is repealed. Article 6 This Decision shall apply until 30 April 2006. Article 7 This Decision is addressed to the Member States. Done at Brussels, 19 October 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 268, 24.9.1991, p. 56. Directive as last amended by the 2003 Act of Accession. (2) OJ L 24, 30.1.1998, p. 9. Directive as last amended by Regulation (EC) No 882/2004 of the European Parliament and of the Council (OJ L 165, 30.4.2004, p. 1; corrected version in OJ L 191, 28.5.2004, p. 1). (3) OJ L 267, 12.10.2005, p. 29. (4) OJ L 44, 17.2.1994, p. 31. Decision as last amended by the 2003 Act of Accession. (5) OJ L 305, 22.11.2003, p. 17. Decision as amended by Decision 2004/19/EC (OJ L 5, 9.1.2004, p. 84). (6) OJ L 278, 31.10.2000, p. 26. Decision as last amended by Decision 2002/279/EC (OJ L 99, 16.4.2002, p. 17). (7) OJ L 273, 10.10.2002, p. 1. Regulation as last amended by Commission Regulation (EC) No 416/2005 (OJ L 66, 12.3.2005, p. 10). (8) OJ L 151, 14.6.2005, p. 3. (9) OJ L 14, 17.1.1997, p. 61.